DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114//
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/22 has been entered.
 
Election/Restrictions
 	Newly added claims47 and 50 are directed embodiments of the invention that were not elected by Applicant in the election of 12/08/20 (Figures 12 and 13 were elected by applicant). Claims 47 and 50 detail a rib on the attachment tab, which is associated with the embodiment of Figure 8 (identifier 26) and not Figures 12-13. Accordingly, claims 47 and 50 are withdrawn from consideration as being directed to a non-elected embodiment of the invention. 
 	The only discussion of a rib in applicant’s original disclosure is the rib (26) of figure 8. Applicant provided an annotated figure 12/13 detailing the rib, however, the portion that the rib is being identified as does not clearly illustrate a rib structure.

1.132 Affidavit
The affidavit under 37 CFR 1.132 filed 07/19/22 is insufficient to overcome the rejection of claims 1, 37-38, 41, 43, 44, 46, 47-49 and 51-59 based upon Ikeda in view Arai as set forth in the last Office action because: the affidavit is insufficient to prove commercial success and long felt need and fails to establish a nexus between the claimed features and that commercial success/long felt need. For commercial success to be proven the sales results need to be provided including total sales for competing products, total sales for products embodying the invention, pricing of the various products, and information on advertising within the relevant market. For long felt need to be proven three factors must be provided, showing a need must have been a persistent one that was recognized by those of ordinary skill in the art, the long felt need must not have been satisfied by another before the invention, and the invention must in fact satisfy the long-felt need and show unsuccessful effectors to solve the problem. Not having met the criteria for showing commercial success and long felt need, the affidavit is not sufficient to overcome a 103 rejection of the pending claims.

Drawings
New corrected drawings for figures 10-13 in compliance with 37 CFR 1.121(d) are required in this application because photographs are not acceptable drawings when it is shown that the invention can be illustrated. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pleat of claim 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitations “vertical section” “proximal end”, “an inwardly sloping section” from claim 1 needs to be provided in the specification. 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the pouch to be coextensive with the c-shaped frame. If anything, the originally filed disclosure and claims teach away from this, the pouch of the hair retaining portion is suspended downwardly from the c-shaped frame, which would not be coextensive with the frame. 

Claim 52 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “the plurality of tabs includes at least six tabs”, there is support for 6 tabs, but not support for any more tabs than six.

Claim 54 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the pouch being “formed entirely from elastane”, there is support for the pouch to be formed from elastane, but not for the entire pouch, which includes the elastic edging, to be made entirely of elastane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 37, 41, 43-44, 46, 48-49, 51-53 and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 6,289,521) in view of Arai (US 8,327465).
 	In regard to claim 1, Ikeda teaches a hair retainer for a helmet (cover: 1), the hair retainer comprising: a helmet mounting portion comprising a substantially C-shaped frame having a vertical section and an inward sloping section (see 2a, 2b of Figure 5 detailing c-shape and the upper most portion being the vertical section and below that the inward sloping section, it is noted that the sections do not have to be just vertical or just inward sloping to read on the  limitations as disclosed and claimed, any inward sloping wall can have a vertical section and an inward sloping section as named), for mounting the hair retainer to a back edge or a back underside of the helmet (shape retaining member: 2 which includes: 2a, 2b, 2c, attaches to back underside of helmet: as seen in figures 8 and 9; back underside is entire underside circumference of helmet and front outer side is entire outer circumference of helmet), the helmet mounting portion (2a, 2b, 2c) a plurality of attachment tabs spaced along a side of the substantially c-shaped frame, wherein each of the plurality of attachment tabs extends downwardly from a proximal end of the vertical section (attachment tabs: 4a, 4b, 5a, 5b, 5c extend downward along the proximal/top end of the frame: 2 and along the vertical portion of the frame: 2; see figures 6, 7d  and 7E); and a hair retaining portion is suspended downwardly from the substantially c-shaped frame and which comprises a pouch formed form a resiliently deformable material (elastic edge 3b of flexible member 3 form pouch and elastic is resiliently deformable and flexible lace material is resiliently deformable; column 2, lines 52-67 through column 3, lines 1-9 details the flexible material and elastic/rubber edge of flexible member 3, 3a, 3b), the pouch being coextensive with the c-shaped frame (see figures 2), a free edge of the pouch (elastic edge: 3b) comprising an elastic strip that can be stretched downwardly sufficiently for long hair to be placed into the pouch whilst a user is wearing the helmet (column 2, lines 52-67 through column 3, lines 1-9 details the flexible material (3) and elastic/rubber edge (3b) of flexible member 3 that is elastic in nature and therefore would resiliently deform downwardly sufficiently for long hair bead hair to be placed therein) and which in its unstretched configuration, provides a lip for retaining hair in the pouch (elastic edge: 3b would provide a lip in the unstretched configuration for retaining a small portion or a few wisps of beard hair therein as desired, Ikeda teaches all of the structure required by the claim that would function when used in the manner claimed). 
 	While, Ikeda teaches the plurality of attachment tabs (4a, 4b, 5a, 5b, 5c) extending downwardly from the proximal end along the vertical portion of the frame (see figures 1 and 4: column 7, lines 44-52). Ikeda fails to teach the plurality of attachment tabs attached to an inner side of the substantially c-shaped frame, extending downward from the inner frame along the vertical portion of the inner frame.
Arai teaches attachment tabs comprising engaging members and fitting parts, the engaging members (3) are attached to the helmet (A) and the fitting parts (4) are attached to the helmet attachment portion (11) to removably attach a helmet attachment portion to a helmet (3 and 4). In one embodiment of the invention of Arai, the engaging members (3) are not attached to the outer shell but to the helmet liner (2A) so that the fitting part (4) on the attachment portion would be located on the interior surface of the attachment portion (11), not the exterior (column 5, lines 62-65 through column 6, line 1). This arrangement of the engaging members and the fitting parts would provide a plurality of attachment tabs/fitting parts extending on the inner side and extending downwardly on the attachment portion (11).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment tabs of Ikeda on the interior of the frame as taught by Arai, since the attachment tabs of Ikeda provided on the interior surface (2a) of the helmet mounting portion would provide a helmet mount that attaches to the helmet liner layer and not the outer shell layer creating an attachment that is protected by the helmet padding layer from impact and breakage. Here we are using the well-known teaching of reversal of parts (MPEP 2144.04: reversal, duplication or rearrangement of parts), so that the attachment tabs are located on an opposite surface of the helmet mount to provide attachment of a helmet and a helmet mount.  

 	In regard to claim 37, Ikeda teaches wherein the elastic strip is sufficiently sized to allow for the free end to be stretched downwardly to allow long hair from a user’s head to be received within the pouch (elastic/rubber strip: 3b of Ikeda is capable of being stretched downwardly to allow long bread hair from a user’s head to be received therein).

In regard to claim 41, Ikeda fails to teach the plurality of attachment tabs extending inwardly from an outermost edge of the substantially c-shaped frame. Ikeda teaches the plurality of attachment tabs (4a, 4b, 5a, 5b, 5c) extending outwardly from an outermost edge of the frame (see figures 1 and 4: column 7, lines 44-52).
In regard to claim 41, Arai teaches engaging members and fitting parts, the engaging members (3) are attached to the helmet (A) and the fitting parts (4) are attached to the helmet attachment portion (11) to removoably attach a helmet attachment portion to a helmet (3 and 4). In one embodiment of the invention of Arai the engaging members (3) are not attached to the outer shell but to the helmet liner (2A) so that the fitting part (4) on the attachment portion would be located on the interior of the portion, not the exterior (column 5, lines 62-65 through column 6, line 1). This arrangement of the engaging members and the fitting parts would provide a plurality of attachment tabs/fitting parts extending inwardly from an outermost edge of the substantially c-shaped frame (11).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment tabs of Ikeda on the interior of the surface as taught by Arai, since the attachment tabs of Ikeda provided on the interior surface (2a) of the helmet mounting portion would provide a helmet mount that attaches to the helmet liner layer and not the outer shell layer creating an attachment that is protected by the helmet padding layer from impact and breakage. Here we are using the known teaching of reversal of parts (MPEP 2144.04: reversal, duplication or rearrangement of parts), so that the attachment tabs are located on an opposite surfaces of the helmet mount to provide attachment of a helmet and a helmet mount. 
 	{00118655 4 }2Application No. 16/230,825 Response Non-Final Office Action of December 23, 2020  
 	In regard to claim 43, Ikeda teaches wherein the pouch (2c, 3) being substantially c-shaped (see figure 2).

 	In regard to claim 44, Ikeda teaches wherein the pouch (2c, 3) is substantially dome-shaped (see figures 2 and 9).

 	In regard to claim 46, Ikeda teaches wherein opposite ends of the free edge of the pouch are connected to opposite ends of the substantially c-shaped frame (see figures 1 and 2, free edge (3b) is attached to ends of c-shaped frame 2).  
 	In regard to claims 48 and 51, Ikeda teaches wherein each of the plurality of attachment tabs is a flexible tab (attachment tabs: 4a, 4b, 5a, 5b, 5c are molded from same elastic material of frame 2: column 2, lines 49-52 detailing the elastic material, which is flexible).
  
 	In regard to claim 49, Ikeda teaches a hair retainer for a helmet (cover: 1), the hair retainer comprising: a substantially C-shaped helmet mounting frame (see 2a, 2b of Figure 5 detailing c-shape) that includes a vertical section, an inwardly sloping section extending from the vertical section (the upper most portion being the vertical section and below that the inward sloping section, it is noted that the sections do not have to be just vertical or just inward sloping to read on the  limitations as disclosed and claimed, any inward sloping wall can have a vertical section and an inward sloping section as named), for mounting the hair retainer to a back edge or a back underside of the helmet (shape retaining member: 2 which includes: 2a, 2b, 2c, attaches to underside of helmet: as seen in figures 8 and 9; back underside is entire underside circumference of helmet and front outer side is entire outer circumference of helmet),and a plurality of tabs spaced along a side of the substantially c-shaped helmet mounting frame (attachment tabs: 4a, 4b, 5a, 5b, 5c), wherein each of the plurality of tabs extends downwardly from a proximal end of the vertical section frame (attachment tabs: 4a, 4b, 5a, 5b, 5c extend downward along the proximal/top end of the frame: 2 and along the vertical section of the frame: 2; see figures 6, 7d  and 7E); and a dome-shaped pouch suspended from the substantially c-shaped helmet mounting frame for receiving hair from a head of a user (pouch 3, 3a, 3b), the dome-shaped pouch including: a free edge comprising an elastic strip stretchable sufficiently for long hair from a head of a user to be placed into the pouch whilst a user is wearing the helmet (free edge: 3b, column 3, lines 3-9; which is a rubber/elastic tape that teaches all of the structure of being stretchable sufficiently for long beard hair to be placed in the pouch).  
 	While, Ikeda teaches the plurality of attachment tabs (4a, 4b, 5a, 5b, 5c) extending downwardly from the proximal end along the vertical portion of the frame (see figures 1 and 4: column 7, lines 44-52). Ikeda fails to teach the plurality of attachment tabs attached to an inner side of the substantially c-shaped frame, extending downward from the inner frame along the vertical portion of the inner frame.
Arai teaches attachment tabs comprising engaging members and fitting parts, the engaging members (3) are attached to the helmet (A) and the fitting parts (4) are attached to the helmet attachment portion (11) to removoably attach a helmet attachment portion to a helmet (3 and 4). In one embodiment of the invention of Arai, the engaging members (3) are not attached to the outer shell but to the helmet liner (2A) so that the fitting part (4) on the attachment portion would be located on the interior surface of the attachment portion (11), not the exterior (column 5, lines 62-65 through column 6, line 1). This arrangement of the engaging members and the fitting parts would provide a plurality of attachment tabs/fitting parts extending on the inner side and extending downwardly on the attachment portion (11).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment tabs of Ikeda on the interior of the frame as taught by Arai, since the attachment tabs of Ikeda provided on the interior surface (2a) of the helmet mounting portion would provide a helmet mount that attaches to the helmet liner layer and not the outer shell layer creating an attachment that is protected by the helmet padding layer from impact and breakage. Here we are using the known teaching of reversal of parts (MPEP 2144.04: reversal, duplication or rearrangement of parts), so that the attachment tabs are located on the opposite surface of the helmet mount to provide attachment of a helmet and a helmet mount.  

 	In regard to claim 52, Ikeda teaches multiple tabs spaced along the retainer/mount (see figure 2, 4 and 5).
 	However, Ikeda fails to teach at least six tabs along the retainer. 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have determined through routine experimentation the proper number of attachment tabs along the helmet mount as desired for a secure attachment. The cited prior art to Ikeda teaches five attachment tabs and adding one or more attachment tabs to the mount would be an obvious duplication of parts for a more secure fit of the mount to the helmet (see MPEP 2144.04: duplication of parts).

 	In regard to claim 53, Arai teaches the plurality of tabs positioned so as to overlap the inwardly sloping section of the substantially c-shaped helmet mounting frame (see figure 4, identifier 4: fitting part that when placed on the inside of the helmet mount of Ikeda, would overlap the inwardly sloping section of the mount).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment tabs of Ikeda on the interior of the frame as taught by Arai, since the attachment tabs of Ikeda provided on the interior surface (2a) of the helmet mounting portion would provide a helmet mount that attaches to the helmet liner layer and not the outer shell layer creating an attachment that is protected by the helmet padding layer from impact and breakage. Here we are using the known teaching of reversal of parts (MPEP 2144.04: reversal, duplication or rearrangement of parts), so that the attachment tabs are located on an opposite surface of the helmet mount to provide attachment of a helmet and a helmet mount.  

 	In regard to claim 56, Ikeda teaches wherein the substantially c-shaped helmet mounting frame is sized sufficiently for mounting to a back underside of a helmet (see figure 9, back underside is the entire underside circumference of the helmet and the front outer side is the entire outer circumference of the helmet).  

 	In regard to claim 57, Ikeda teaches wherein the substantially c-shaped helmet mounting frame is configured to mount to a back underside of a helmet (see figure 9, back underside is the entire underside circumference of the helmet and the front outer side is the entire outer circumference of the helmet).   
 
 	In regard to claim 58, Ikeda teaches wherein the substantially c-shaped helmet mounting frame is configured to align with a profile of a back underside of a helmet (see figure 9, back underside is the entire underside circumference of the helmet and the front outer side is the entire outer circumference of the helmet).   
 
 	In regard to claim 59, Ikeda teaches wherein the dome-shaped pouch (3) is sized sufficiently to receive long hair (sized sufficiently to receive long beard hair).

Claims 38 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Green (US 5,245,707).
Ikeda teaches a hair retainer attached to a helmet as described above in claim 1. Ikeda teaches the pouch, which comprises 2c and 3, with portion 2c being made out of elastic (column 2, lines 41-52) and portion 3 being made out of lace fabric (column 3, lines 1-8). However, Ikeda fails to teach the hair retaining portion formed from spandex.
 In regard to claims 38 and 54, Green teaches a fabric lace formed from spandex, which is elastane (column 1, lines 29-33).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fabric lace of the hair retainer of Ikeda in a spandex/elastane lace material as taught by Green, since the lace fabric of Ikeda being made out of a spandex/elastane lace would provide a lace fabric that is attractive, comfortable, light, soft and cool (Green: column 1, lines 29-33).

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Arai as applied to claim 49 above, and further in view of Laughton (US 2,255,708).
Ikeda and Arai teach a helmet mount as described above in claim 49. However, Ikeda and Arai fail to teach the pouch including pleats. 
 In regard to claim 55, Laughton teaches an elastic edging (edging: e) attached to a garment article, wherein the elastic edging (e) is formed by wrapping the around an elastic material and stitching forming pleats (page 1, column 2, lines 18-22). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the elastic/rubber taped edge of Ikeda with the edging material wrapping an elastic as taught by Laughton to form a stretchable, durable edge with pleats to a accommodate movement of the user’s chin and neck as needed against the edge of the helmet mount. 	

Response to Arguments
Applicant's arguments filed 07/19/22 have been fully considered but they are not persuasive. 
Applicant argues that Ikeda fails to teach the limitations as amended into the claims and the limitations of the newly presented claims. 
Ikeda in view of Arai and Ikeda and Arai in further view of Laughton teach the amended and newly added limitations of the claims as detailed above in the office action.

Applicant remarks that Ikeda fails to teach a pouch/hair retaining portion made from a resiliently deformable material.
The pouch/hair retaining portion of Ikeda is made from a flexible lace material (3a) with a rubber/elastic tape (3b) along the edge (column 2, lines 66-67 through column 3, lines 1-9). The flexible lace material and the rubber/elastic tape are both resilient deformable material due to the material making and construction of the structures. Therefore, Ikeda teaches a resiliently deformable material.  

Applicant remarks that the rejection of Ikeda in view of Arai fails to articulate any reasonable rationale for the proposed modification and that there would be no reason to do so. 
The proposed rationale for the modification is that a reversal of parts of structural elements of a prior art reference is obvious to one having ordinary skill in the art. Ikeda teaches an attachment tab on an outer surface of a helmet mount and Arai teaches the ability to provide attachment tabs on a helmet mount on the inside surface or the outside surface to produce a helmet mount that attaches securely to a helmet. Reversing the attachment tabs of Ikeda from the outer surface to the inner surface would be an obvious medication of structural elements as taught and supported by Arai and MPEP 21440.4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732